Citation Nr: 1028898	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Appellant served on active duty for training from April 7, 
1963 to October 6, 1963.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).  

This case was most recently before the Board in March 2008 when 
it was remanded for additional development to include issuance of 
a letter that complies with the Veterans Claims Assistance Act of 
2000 (VCAA) and the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  That development was completed, and the 
case was returned to the Board.  Unfortunately, and for reasons 
explained below, in order to comply with the legal duty to assist 
the Appellant, the Board finds that it must once again remand the 
claim for service connection for additional development action.

As noted by the Board in the March 2008 remand, this case has 
been before the Board several times, the history of which was 
provided by the Board in the March 2008 decision and in a 
previous Board decision in April 2004.  It will not be repeated 
here.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary 
to remand the claim to ensure that there is a complete record 
upon which to decide the Appellant's claim so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

It is the Appellant's contention that when he was on active duty 
for training in 1963, he injured his back at Fort Dix, New 
Jersey, when he was moving a box of ammunition from a truck.  He 
was treated for back spasms at that time.  He also asserts that 
he was treated while at home on leave in 1963.  Service 
department examinations on file are negative for 1963 and 1967 
are negative for pertinent complaints or findings.

The Appellant initially filed a claim for VA benefits in 1987.  
At that time his claim was for cartilage bursting out and 
pressing on nerves.  He noted that he was treated for this 
condition at Fort Dix in 1963 or 1964.  He reported that there 
were 3 private physicians who treated him for this condition.  

Of record are private hospital records from 1984 when the 
Appellant was hospitalized complaining of low back pain radiating 
from the costovertebral angle area to the front on both sides.  
It was indicated that he had a questionable history of passing 
kidney stones.  Physical exam was unremarkable.  He was 
hospitalized again at a private hospital in December 1985 after 
he fell and started to experience severe back pain with radiation 
down his lower extremities at the lateral aspect.  He gave a 
history of back problems since 1983 when he underwent a lumbar 
laminectomy.  Physical exam revealed a scar from this surgery.  
The final diagnosis was chronic lumbar strain with acute 
exacerbation and status post laminectomy of the lumbar spine.  

Also of record are two physicians' statements (as provided by 
R.M.T., D.O., and M.L., M.D.) who noted that they had treated the 
Appellant post service for low back problems.  These physicians 
noted that the Appellant gave a history of initially injuring his 
back in 1963 with continuing problems over the years.  

When examined by VA examination in May 1987, the Appellant 
reported that he had back pain since his inservice injury in 
1963.  He gave a history of being tested in 1979 with no positive 
results and with resulting surgery in 1981 (without obtaining 
relief).  He also reported that at this time he was receiving 
epidural blocks with relief for 6-7 weeks.  The diagnosis was 
chronic low back pain syndrome, and X-ray showed d narrowing at 
the L4 disc space.  

The VA denied the Appellant's claim in July 1989 noting that his 
service treatment records (STRs) were negative for complaints, 
treatment, or diagnosis of a back condition.  It was specifically 
noted that discharge exam in 1963 was negative for 
musculoskeletal problems and that while there was a current 
diagnosis of a back condition, it was not shown to be related to 
service.  

Additional evidence submitted over the years since the 1989 
denial includes statements provided by private treatment care 
givers, to include a chiropractor and private physician, which 
support of the Appellant's claim.  For example, a private 
chiropractor (R.E.O., D.C.) reported in January 1995 that he had 
treated the Claimant from the mid 1960s to the mid 1970s for 
recurrent lower lumbar pain syndrome.  He opined that the 
Appellant's lower back condition originated with the 1963 
inservice injury, and that the injury accelerated the 
degeneration of the articulations in the lower lumbar spine in 
the L4-L5 area and the sacrum.  In another statement by this 
private chiropractor in August 1998, he reported that although he 
could not provide written documentation, he treated the Appellant 
for a "service-related" injury of the lumbar spine in "late 
1963."  The chiropractor concluded that, "I can state with 
reasonable certainty that the spinal problems [the Appellant] had 
and continues to suffer from are the direct result of his 1963 
injury."  

Also of record is a January 1999 statement from a private 
physician (A.D.J., M.D.) who notes that the Appellant had been 
treated at that time and continued to be treated for recurrent 
lower lumbar disc disease reflex sympathetic dystrophy, as well 
as a multiple problems associated with both cervical neck and L4-
5 disc disease.  This physician opined that the Appellant's low 
back problems originated in 1963 when he initially injured his 
back. 

It is also noted that the Appellant gave a history of sustaining 
injuries, to include to the lower back, upon numerous post 
service motor vehicle accidents.  Specifically, when being seen 
in 1991, the Appellant reported that these accidents occurred in 
1983, 1989, and 1990.  

Review of the record also reflects that he has given numerous 
dates for the start of his back problems.  For example, in 
addition to asserting that his problems began in 1963, he has 
reported on other occasions that his back problems began in the 
late 1970s.  

The Board is of the opinion that the Appellant has provided 
medical or lay evidence of a current disability, an injury in 
service, and of symptoms since service for his claim.  As such, 
the Appellant has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained regarding his low back disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand the 
Appellant should be scheduled for an appropriate VA examination 
so that a medical opinion may be obtained as to the current 
nature and etiology of his lumbar spine disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such examination has not yet been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Appellant to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his low back 
disorder.  The entire claims file must be 
made available to the examiner in conjunction 
with conducting the examination of the 
Appellant.  The examiner should annotate 
his/her report to reflect that review of the 
claims file was undertaken prior to entering 
any opinion.  A discussion of the Appellant's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, and 
all clinical findings should be reported in 
detail.  The examiner's report shall also 
address the following matters:

The examiner shall clearly identify any and 
all current back disorder(s).  For each back 
condition found, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the disorder found on 
examination was incurred in or permanently 
made worse (aggravated) by an alleged back 
injury which occurred during a period of 
active duty for training service from April 
7, 1963, through October 6, 1963.  

A complete rationale for any opinions 
expressed should be provided.  It is 
requested that the examiner discuss the prior 
medical evidence in detail, and reconcile any 
contradictory evidence to the extent 
possible.  If an opinion cannot be entered 
without to resort to speculation, the 
examiner should explain why and further 
explain if there is additional evidence that 
might be obtained that would make it possible 
to render an opinion.

2.  The RO/AMC will then readjudicate the 
Appellant's claims on appeal.  If the 
benefits sought on appeal remain denied, the 
Appellant and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


